DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “prosecutor” in claim 1 is used by the claim to mean “a machine or computer processor,” while the accepted meaning is “a person who institutes a prosecution.” The term is indefinite because the specification does not clearly redefine the term.


Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a prosecutor that executes the application to monitoring current rotation positions respectively of a pair of Risley-like optical elements reported by pair of rotation actuators, each Risley-like optical element being shift-invariant to tolerate optical misalignments and wobble; detecting a two-dimensional position of a light beam received on the optical detector; determining a change in the rotation positions of the pair of Risley-like optical elements specified in a lookup table based on the current rotation positions and the two-dimensional position of the light beam; and actuating a pair of rotation actuators to effect the change in the rotation positions of the pair of Risley-like optical elements.” in combination with all the other limitations of claim 1.
Claims 2-4 also contain allowable subject matter due to dependency to claim 1.
US 20040057656 A1 to Chu et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1 in combination with the all other limitations of claim 1.  Specifically, Chu discloses various limitations of base claim 1: an optical focusing mechanism comprising: a pair of Risley-like optical elements that are aligned on a longitudinal axis (Fig. 4 prism 326), each Risley-like optical element being shift-invariant to tolerate optical misalignments and wobble (See at least Fig. 4 and Fig. 5); a pair of holders that respectively receive one of the pair of Risley-like optical elements for independent rotation (Fig. 4 prism holders 374); a pair of rotation actuators that are respectively engaged to the pair of holders for rotation (See Fig. 3 actuator 330); an optical detector positioned to receive a beam of light steered by the pair of Risley-like optical elements (Fig. 5 sensors 362, 364).
However, Chu does not disclose that “a memory containing an application and a lookup table; and a rotation controller communicatively coupled to the pair of rotation actuators, the optical detector, and the memory, and comprising a prosecutor that executes the application to: monitor current rotation positions respectively of the pair of Risley-like optical elements reported by the pair of rotation actuators; detect a two-dimensional position of a light beam received on the optical detector; determine a change in the rotation positions of the pair of Risley-like optical elements specified in the lookup table based on the current rotation positions and the two-dimensional position of the light beam; and actuate the pair of rotation actuators to effect the change in the rotation positions.”  
Further, US 20190243128 A1 to Johnson discloses a memory containing an application and a lookup table (See at least Fig. 1); and a rotation controller communicatively coupled to the pair of rotation actuators, the optical detector, and the memory (See controller 114, para 34), and comprising a prosecutor that executes the application (See at least Fig. 1), but does not disclose that prosecutor that executes the application to monitoring current rotation positions respectively of a pair of Risley-like optical elements reported by pair of rotation actuators, each Risley-like optical element being shift-invariant to tolerate optical misalignments and wobble; detecting a two-dimensional position of a light beam received on the optical detector; determining a change in the rotation positions of the pair of Risley-like optical elements specified in a lookup table based on the current rotation positions and the two-dimensional position of the light beam; and actuating a pair of rotation actuators to effect the change in the rotation positions of the pair of Risley-like optical elements.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 5.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “monitoring current rotation positions respectively of a pair of Risley-like optical elements reported by pair of rotation actuators, each Risley-like optical element being shift-invariant to tolerate optical misalignments and wobble; detecting a two-dimensional position of a light beam received on the optical detector; determining a change in the rotation positions of the pair of Risley-like optical elements specified in a lookup table based on the current rotation positions and the two-dimensional position of the light beam; and actuating a pair of rotation actuators to effect the change in the rotation positions of the pair of Risley-like optical elements” in combination with all the other limitations of claim 5.
Claims 6-8 are allowable due to dependency to claim 5.
US 20040057656 A1 to Chu et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 5 in combination with the all other limitations of claim 5.  Specifically, Chu discloses various limitations of base claim 5: an optical focusing mechanism comprising: a pair of Risley-like optical elements (Fig. 4 prism 326), each Risley-like optical element being shift-invariant to tolerate optical misalignments and wobble (See at least Fig. 4 and Fig. 5); a pair of holders that respectively receive one of the pair of Risley-like optical elements for independent rotation (Fig. 4 prism holders 374); a pair of rotation actuators for rotation (See Fig. 3 actuator 330); an optical detector positioned to receive a beam of light steered by the pair of Risley-like optical elements (Fig. 5 sensors 362, 364).
However, Chu does not disclose that “monitoring current rotation positions respectively of a pair of Risley-like optical elements reported by pair of rotation actuators, each Risley-like optical element being shift-invariant to tolerate optical misalignments and wobble; detecting a two-dimensional position of a light beam received on the optical detector; determining a change in the rotation positions of the pair of Risley-like optical elements specified in a lookup table based on the current rotation positions and the two-dimensional position of the light beam; and actuating a pair of rotation actuators to effect the change in the rotation positions of the pair of Risley-like optical elements.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 5.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871